Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-16 are pending. Claims 5-8 and 13-16 are withdrawn. Claims 1-4 and 9-12 are examined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quardt et al. (US 2009/0195081).
Regarding claim 1, Quardt discloses a system (see fig. 1) comprising: 
one or more bypass diodes (bypass diode portion of switch 6 and 7) connected in series with one another and connected in parallel with a group of series-connected solar cells (2), 
the solar cells connected between two nodes (shown in fig. 1), 
each of the one or more bypass diodes connected between the two nodes and configured to allow a bypass current generated by the group of series-connected solar cells to flow from a first node of the two nodes to a second node of the two nodes (see paragraphs [0027]-[0029]); and 
one or more bypass transistors (MOSFET portion of switch 6 and 7) connected in parallel with the one or more bypass diodes between the two nodes and configured to turn on for a predetermined time period, in response to the bypass current passing through the one or more bypass diodes, and 
to reroute the bypass current from the one or more bypass diodes to the one or more bypass transistors (see paragraphs [0029]-[0030]), i.e. charge builds up in lower MOSFET (7) as 

Regarding claim 9, Quardt discloses a method implemented in a system, the method comprising: 
in response to a bypass current passing through one or more bypass diodes (parasitic diodes of MOSFETS (6) and (7) that are connected in series with one another and connected in parallel with a group of series-connected solar cells (see fig. 1), 
the solar cells connected between two nodes (shown in fig. 1), 
each of the one or more bypass diodes connected between the two nodes and configured to allow a bypass current generated by the group of series-connected solar cells to flow from a first node of the two nodes to a second node of the two nodes (shown in fig. 1), 
turning on, for a predetermined time period, one or more bypass transistors connected in parallel with the one or more bypass diodes between the two nodes; and 
rerouting the bypass current from the one or more bypass diodes to the one or more bypass transistors (see paragraphs [0027]-[0030]), i.e. charge builds up in lower MOSFET (7) as a result of the parasitic (bypass) diode of associated with MOSFET (6) charging capacitor (8), as soon as capacitor is charged, MOSFET (6) and (7) are activated.

Allowable Subject Matter
Claims 2-4 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose the accumulative limitations of the claims indicated allowable. The prior art, of which Farenbruch (US 2009/0184746) and Quardt et al. (US 2009/0195081) are examples, does not disclose the accumulative limitations of the claims. Specifically, the prior art does not disclose the one cell converter configured to function as recited.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869.  The examiner can normally be reached on 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721